Exhibit No. 3.1 BY-LAW NUMBER 1 A By-law relating generally to the transaction of the business and affairs of TransCanada PipeLines Limited Revised as at June 11, 2008 TransCanada PipeLines Limited TRANSCANADA PIPELINES LIMITED BY-LAW NUMBER 1 A By-law relating generally to the transaction of the business and affairs of TransCanada PipeLines Limited BE IT ENACTED as a by-law of TransCanada PipeLines Limited as follows: SECTION ONE INTERPRETATION 1.01 Definitions.In this by-law and all other by-laws and ordinary and special resolutions of the Company, unless the context otherwise requires: (i) “Act” means the Canada Business Corporations Act and any act that may be substituted therefor as from time to time in effect; (ii) “articles" means the articles of continuance of the Company, as from time to time amended or restated; (iii) “board” means the board of directors of the Company; (iv) “Company" means the corporation,“TransCanada PipeLines Limited”; (v) “meetings of shareholders" includes an annual or special meeting of shareholders or of any class or classes of shareholders; and 1.02Interpretation.Subject to section 1.01 of this by-law, words and expressions defined in the Act have the same meanings when used herein and words importing the singular include the plural and vice versa; words importing any gender include any other gender; and words importing persons include individuals, bodies corporate, partnerships, trusts and unincorporated organizations. SECTION TWO REGISTERED OFFICE 2.01 Registered Office.The registered office of the Company shall be at such place in the City of Calgary, in the Province of Alberta, as the board may from time to time determine. 2.02 Trade Name.The Company may carry on business as or identify itself by "TransCanada PipeLines" or “TransCanada”. TransCanada PipeLines Limited SECTION THREE DIRECTORS 3.01 Powers and Quorum.The board shall manage the business and affairs of the Company.Four directors shall constitute a quorum. 3.02 Election and Term.The directors shall be elected at each annual meeting of shareholders to hold office until the next annual meeting or until their respective successors are elected or appointed. At any annual meeting every retiring director shall, if qualified under the Act, be eligible for re-election unless such director is older than the maximum age which may be fixed from time to time by the directors. 3.03 Vacancies.Subject to the Act, where a vacancy occurs in the board, and a quorum of directors remains, the directors remaining in office may appoint a qualified person to fill the vacancy for the remainder of the term. 3.04 Meetings.Meetings of the board may be held at any place within or outside Canada. Meetings may be called by the chair, vice chair, the chief executive officer, thepresident or any two directors. 3.05 Meetings by Telephone.Subject to the requirements of the Act, any director may participate in a meeting of the board by means of a telephonic, electronic or other communication facility as permit all persons participating in the meeting to communicate adequately with each other during the meeting. Each director so participating shall be deemed to be present at such meeting and such meeting shall be deemed to be held at the place specified in the notice calling such meeting and, in the absence of any such specification, at the place where or from which the chair of the meeting shall have presided. 3.06 Resolution in Lieu of Meeting.A resolution in writing, signed by all the directors entitled to vote on that resolution at a meeting of directors or a committee of directors, is as valid as if it had been passed at a meeting of directors or committee of directors. 3.07 Notices.Notice of the time and place for holding a meeting shall be given to every director not less than 48 hours before the meeting is to be held; provided that notice shall not be required if the meeting is held immediately following an annual meeting of shareholders. 3.08 Voting.At all meetings of the board every matter shall be decided by a majority of the votes cast; and in case of an equality of votes the chair of the meeting shall be entitled to a casting vote in addition to his original vote. TransCanada PipeLines Limited 3.09Remuneration of Directors.The directors shall be paid such remuneration for their services as the board may from time to time determine. The remuneration, if any, payable to a director who is also an officer or employee of the Company or who serves it in any professional capacity shall, unless the board otherwise directs, be in addition to his salary as an officer or employee or to his professional fees, as the case may be. The directors may also be paid their reasonable out-of-pocket expenses incurred in attending meetings of the directors, shareholders or committees of the board or otherwise in the performance of their duties. SECTION FOUR COMMITTEES 4.01 Executive or Planning Committee.The directors may appoint from among their number an executive or planning committee and delegate to the executive or planning committee any powers of the board, subject to any restrictions imposed from time to time by the board or by the Act. Meetings of the executive or planning committee may be held at any place within or outside Canada. 4.02 Audit Committee.The directors shall appoint from among their number an audit committee to be composed of not fewer than three directors, who shall not be officers or employees of the Companyor any affiliate of the Company. The audit committee shall have the duties provided in the Act and may exercise such other duties and perform such other functions as may be determined by the board. 4.03 Other Committees.Subject to the Act, the directors may from time to time appoint such other committees with such duties as it may deem advisable. 4.04 Procedure.Subject to the Act and any restrictions imposed by the board, each committee shall have power to fix its quorum, to elect its chair and to regulate its procedure. SECTION FIVE OFFICERS 5.01 Appointment.The board shall elect or appoint a chair of the board who may serve in a non-executive capacity, and a president and may elect or appoint a vice chair, one or more executive, senior, assistant and/or other vice presidents, a corporate secretary, a treasurer and a controller and such other officers as the board may determine, including one or more assistants to any of the officers so appointed. No person may hold the office of chair or vice chair unless that person is a director. The same person may hold more than one office. TransCanada
